To compel respondent to impanel a jury to assess the value of property replevined on process from Justice Court, where plaintiff had recovered judgment which was reversed by the Circuit Court on certiorari, and at the- next term after the reversal of the judgment defendant moved the Circuit Court for an order that a jury be impaneled to assess plaintiff’s damages.
Denied 1844.
Held, that the Circuit Court had no such power as the mandamus would command it to exercise; that the Circuit Court would have power to award a restitution of the property; that the motion for assessment was made too late, and that the refusal of the Circuit Court to grant a motion for the assessment qí damages by a jusy, was not a proper foundation for the application to this court for a mandamus commanding the Circuit Court to impanel a jury to assess the value of the property replevined